 RACINE DIE CASTING CO. INC.Racine,Die Casting Co., Inc.andInternational Union,UnitedAutomobile,Aerospace&AgriculturalImplementWorkersof America(UAW), Local627-Racine'DieCastingCo.Unit.Case30-CA-1475August 4, 1971DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSFANNING AND BROWNUpon a charge filed by International Union, UnitedAutomobile, Aerospace & Agricultural ImplementWorkers of America (UAW), Local 627-Racine DieCasting Co. Unit, hereinafter called the Union, onJanuary 14, 1971, the General Counsel of theNational Labor Relations Board, by the RegionalDirector for Region 30, issued a complaint onFebruary 12, 1971, against Racine Die Casting Co.,Inc., alleging that the Respondent had, engaged in andwas engaging in certain unfair labor practices withinthe meaning of Section 8(a)(1),and (5) and Section2(6) and (7) of the National Labor Relations Act, asamended. Copies of the charge, complaint, and noticeof hearing were duly served upon the Respondent andthe Union.With respect to the unfair labor practices, thecomplaint in tisubstance alleges that the Union is therecognized collective-bargaining representative' ofcertain employees of Racine Die Casting Co., Inc.; 1that it has had a, series of collective-bargainingagreements with the Respondent dealing with thewages, hours, terms, and conditions of employment ofthe employees, the, most recent of which was effectiveby its terms from February 1, 1968, to January 31,1971; and that commencing on or about December31,,1970, and at all times thereafter, the Respondent,iA violation of Section 8(a)(5) and (1) of the Act, has-refused, and continues to date to refuse, to bargaincollectivelywith the Union as employees' exclusivebargaining representative, by refusing to meet andbargain with its duly designated bargaining commit-tee so long as the said committee includes, as amember thereof, the president of the Union. OnFebruary 19, 1971, Respondent filed its answer to thecomplaint, admitting in part the allegations in thecomplaint, alleging certain other facts in support of itsdefense, but denying the commission of any unfairlabor practices on the grounds that the president oftheUnion, Robert Coombs, in whose presence iti in its answer,theRespondent admits that all production andmaintenanceemployees at the Respondent's plant in Racine County,Wisconsin,excluding officeclerical,plant guards,watchmen,engineeringemployees,foremen, employeesof the tool room, and supervisoryemployees,constituteaunit appropriate for the purposes of, collectivebargainingwithinthe meaning of Section9(b) of the Act.529refuses to bargain,isno longeran employee ofRespondent, and requesting that the complaint bedismissed.On March 3, 1971, a hearing was held in the above-entitled proceeding before Trial Examiner Jerry B.Stone of the National Labor Relations Board, atwhich time certain exhibits were received intoevidence and certain stipulations were entered into onthe record. Pursuant to the stipulations, the partiesagreed to waive oralargumentbefore the TrialExaminer, the filing of briefs to the Trial Examiner,and the issuance of a Trial Examiner's Decision, andagreed to submit thecasedirectly to the Board fordecision, based on a record consisting of the stipula-tion of facts and the exbibits attached, thereto. Thestipulation also provided for the filing of briefs withthe Board.On March 23, 1971, the Board approved thestipulation of the parties, ordered the case transferredto the Board, and granted permission-and time for thefiling of briefs. Thereafter,, the General Counsel andthe Respondent filed briefs, and the General Counselfiled a motion to strike certain portions of Respon-dent's brief.2Pursuant to the provsions of Section 3(b) of the Act,the Board has delegated its powers in connection withthis case to a three-member'panel.Upon the basis of the stipulation, the exhibits, thebriefs, and the entire record,in this case, the Boardmakes the following:FINDINGS OF FACT1.JURISDICTIONThe Respondent, a Wisconsin corporation with itsprincipal offices and plant located in Sturtevant,Racine County, Wisconsin, has, at all times materialherein, been engaged in the manufacture and sale ofcastings. In the course and conduct of its businessoperations, the 'Company annually 'ships productsvalued in excess of $50,000 from its Sturtevant plantto customers located outside the State of Wisconsinand annually receives products valued in excess of$50,000 from points outside the State of Wisconsin.The Respondent admits that it is an employerengaged in commerce within the meaning of Section2(6) and (7) of the Act, and we find it will effectuatethe policies of the Act to assert jurisdiction herein.2 In its motionto strike,the General Counsel specifically designates thatportion ofRespondent's brief which incorporatesa copy of its brief to anarbitrator in a related case,basingitsmotion on the grounds that the latterbrief refers to facts contained in the transcript of the arbitration matterwhich are not part of the record evidence herein. In view of our decisionherein,the General Counsel'smotion to strike is hereby granted.192 NLRB No. 73 530.DECISIONS OF NATIONAL LABOR RELATIONS BOARDII.THE LABORORGANIZATION_ INVOLVEDInternationalUnion, United Automboile, Aeros-pace8 c Agricultural,ImplementWorkers of America(UAW), Local 627-Racine Die Casting Co. Unit, is alabororganizationwithin themeaning ofSection 2(5)of the Act.III.THE ALLEGED UNFAIR =LABOR PRACTICESA.FactsThe parties stipulated, and we find, that theRespondent has refused to bargain with the Union atany time that Robert Coombs, president of the Union,is present for negotiations; that such refusal has takenplace since December 31, 1-970, and has continued todate; that the Respondent bases this refusal tobargain in Robert Coombs' presence on the fact thathe was terminated by the Respondent on August 3,1970,' and therefore is - not an employee of theRespondent; that the parties have in fact bargainedon the following days without the presence of RobertCoombs: January 25, 27, and 30,- February 3, 10, 12,16, and 23, and March 1,1971; and that the validity ofthe termination of F,,abert Coombs has been submit-ted to arbitration by the parties.B.The Issue Involved and the Contentions Of,the PartiesThe 'sole issue thus presented is whether theRespondent's refusal to bargain with the Unionbecause the latter's bargaining committee contains amember who is no longer an employee of theRespondent is privileged under the Act.The General Counsel contends that, the Respon-dent's refusal to bargain in the above-describedcircumstances violates the basic right of employeesunder Section 7 of the Act which guarantees toemployees the right to bargain collectively throughrepresentatives of their own choosing and imposes, a,correlative duty on the part of the Respondent tonegotiatewith the Union's appointed agents. TheGeneral Counsel further contends that there are noextenuating circumstances which would, in this- case,justify the Respondent's admitted refusal to bargain.The Respondent, in the course of this proceeding,has interposed several defenses to the allegation that itengaged in, an unlawful refusal to bargain. In itsanswer, the' Respondent, admitted that it has refusedto bargain in the presence of Coombs, asserting thatCoombs' failure' to return to work following adisciplinary suspension constituted a voluntary termi-sN.L.R.B. v. International Ladies' GarmentWorkers Union.274 F. 2d376,378 (C.A. 3).4N,L:R.B.v.KentuckyUtilities, Co.,182, F. 2d 810 (C.-6);Bausch &Lomb Optical Company,108 NLRB 1555.nation of employment on his part, that, hip is no longeran employee of the Respondent,;and-that, as the mostrecent collective-bargaining agreement between, theparties provides only for assistance by an "outsiderepresentative"with respect to the disposition ofgrievances, such limitation precludes the Union fromthe use of outsiders, such as Coombs,in matters ofcontract negotiation. At the hearing, the Respondentstated thatthe onlyreason for refusing to bargain inCoombs' presence is the fact that he is no longer itsemployee. Notwithstanding,in itsbrief to the Board,the Respondent now contends thatits refusalis basedon the conduct, of Coombs which precipitated hissuspension and which indicates clearly his extremehostility toward the Respondent.C.Discussion and ConclusionSection 7 of the Actgrantsemployees the right toselect,with their discretion and without employer orother interference, thoseorganizationswhich they willto' represent them for the purposes of collectivebargaining.A fortiori,the right thus conferred- extendsto the, selection of the agents of organizations thuschosen. Otherwise stated:Each party to the collective bargaining process' hasa right `to choose, its' representative, and there is acorrelative duty On the opposite party to negotiatewith the appointed agent[31.This right is not absolute, and there may be extraordi-nary' situations; which render, any attempt at- good-faithbargaining a 'futility,where one party tonegotiations may' validly object to' an agent of theother.4However, an objection may not be validlyasserted, as the Respondent here contends, merelybecause an agent of the union is not an employee ofthe employer under a duty to bargaiii.5The Respondent's further contention,in its answer,that itsmost' recent agreement with the Unionprecludes 'the latter from utilizing nonemployeeagents in, future contractnegotiationsispatentlywithout'merit. That portion of the contract to whichthe Respondentrefers relatesmerelyto the processingof grievances and in no way purports to deal with thebasic statutory right of either party to select whomev-er it wishes as its representative' for the purpose ofbargaining.6Finally, the Respondent tardily contends in its briefthatCoombs, by reason of his conduct' whichprecipitated disciplinary action, has evidenced ex-treme hostility to the Respondent justifying thelatter's refusal to bargain in his presence.We areprecluded from considering these belatedcontentidns5CantonSign Co.,174 NLRB No. 133, TXD, sec. 1).6 In these circumstances we deem it unnecessary to decide whether aImitation,such as that which the Respondent suggests,would berepugnant to the purposes of the Act and, therefore,unenforceable. RACINE DIE CASTING CO. INC.531since they are predicated on facts which are not a partof the record in this case and which are inconsistentwith the stipulation that the sole reason for Respon-dent's refusal to bargain? was the nonemployee statusof Coombs.Therefore, in light of the record before us and forthe foregoing reasons, we find that the Respondent,by, refusing to bargain in, the presence of RobertCoombs, has violated Section 8(a)(5) and (1) of theAct.IV.THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of the Respondent set forth in sectionIII, above, occurring in connection with the opera-tions described in section I, above, have a close,intimate, and substantial relationship to trade, traffic,and commerce, among-the several States and tend tolead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE'REMEDYHaving found that the Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, we shallorder that it cease and desist therefrom and, uponrequest, bargain collectively with the Union, or withanymember of its duly designated bargainingcommittee, including Robert Coombs, as the exclu-sive representative of all employees in the appropriateunit and, if an, understanding is reached, embody suchunderstanding in a signed agreement.The Board, upon the basis of the foregoing facts andthe entire record, makes the following:CONCLUSIONS OF LAW1.Racine Die Casting Co., Inc., is an employerengaged in commerce within the meaning of Section2(6) and (7) of the Act.2.International Union, United Automobile, Ae-rospace & Agricultural Implement Workers of Ameri-ca (UAW), Local 627-Racine Die Casting Co. Unit, isa labor organization within the meaningof Section 2(5)of the Act.3.All production and maintenance employees atthe Respondent's plant in Racine County, Wisconsin,excluding office clerical, plant guards, watchmen,engineering employees, forement, employees of thetool room, and supervisory employees, constitute aunit appropriate for the purposes of collectivebargaining within the meaning of Section 9(b) of theAct.4.At all times material herein, the above-namedlabor organization has been and now is the exclusivebargaining representative, of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a) ofthe Act.5.By refusing, on or about December 31, 1970,,and continuing to date, to bargain collectively withthe Union or its duly designated bargaining commit-tee as the exclusive bargaining representative of theemployees of Respondent in the appropriate unit, solong as its president, Robert Coombs, is present, theRespondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8(a)(5)and (1) of the Act.6.By the aforesaid refusal to bargain, Respondenthas interfered with,- restrained, and coerced, and is,interfering with, restraining, and coercing, employeesin the exercise of the rights, guaranteed to them inSection 7 of the Act and thereby has engaged-in and isengaging in unfair labor practices within the meaningof Section 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfairlaborpracticesaffecting commerce with in, themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(e) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the Respondent,Racine Die Casting Co., Inc., its officers, agents,successors, and assigns, shall:1.Cease and desist from:(a) Refusing to bargain collectively concerning ratesof pay, wages, hours, and other terms and conditionsof employment with International Union, , UnitedAutomobile, Aerospace & Agricultural ImplementWorkers of America (UA), Local 627-Racine DieCasting Co. Unit, or with any member of its dulydesignated bargaining committee, including RobertCoombs, as the exclusive bargaining representative ofits employees in the following appropriate unit:All production and maintenance employees at theRespondent's plant in Racine County, Wisconsin,exluding office clerical, plant guards, watchmen,engineering employees, foremen, employees of thetool room, and supervisory employees.(b) In any like or related manner interfering with,restraining,or coercing employees in the rightsguaranteed them in Section 7 of the Act.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a)Upon request, bargain with the above-namedlabor organization as the exclusive representative of7 See fn.2, infra. 532DECISIONSOF NATIONALLABOR RELATIONS BOARDall employees in the aforesaid appropriate unit or withallmembers of its designated bargaining committee;including' Robert Coombs, with respect to rates ofpay, wages, hours, and other terms and conditions ofemployment and, if an understanding is reached,embody such understanding in a signed agreement. "(b) Post at its plant in Sturtevant, Racine County,Wisconsin, copies of the attached notice marked"Appendix:" 8Copies ' of said notice, on formsprovided' by the Regional Director for Region 30,after ' duly signed by Respondent's representative,shall be postedby the Respondent immediately uponreceipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Resonable steps shall be taken bythe ' Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(c)Notify the Regional Director for Region 30, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to complyherewith. ,8In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words m the notice reading "POSTED BYORDER OF THENATIONAL LABOR RELATIONSBOARD" shall bechanged to read"POSTED PURSUANT TO A JUDGMENT OF THEUNITED STATES COURTS OF APPEALS ENFORCING AN ORDEROF THE NATIONAL LABOR RELATIONSBOARD."APPENDIXNOTICE TO EMPLOYEESPOSTED BY 'ORDER OF THENATIONAL LABOR RELATIONS' BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay,wages,hours,and, otherterms and conditions of employment with Interna-tional"Union,United Automobile,Aerospace &Agricultural ImplementWorkersofAmerica(UAW), Local 627-Racine Die" CastingCo. Unit,orwith any member of its duly designatedbargaining committee, including Robert Coombs,as the exclusive-representative-of the"employees inthe bargaining unit-described below.WE, WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employees inthe exercise of the rights "guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with the above-named Union as the exclusive representative of allemployees in the bargaining unit described beloworwith allmembers of its duly designatedbargaining committee, including 'Robert Coombs,with respect` to rates of pay, wages, hours, andother terms and conditions of , employment and, ifan understanding is reached, embody such under-standing in a signed agreement. The .bargainingunit is:All,. production and maintenance employeesat the Respondent's plant-in Racine County,Wisconsin, exlcuding ,office clerical, plantguards,watchmen, engineering employees,foremen, employees of the tool room, andsupervisory employees.RACINE DIE CASTINGCo., INC.(Employer)DatedBy ti(Representative)(Title)This is an official noticeland must not be defaced, byanyone.This notice must remain posted for ;60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compliancewith 'its provisons may be directed to the Board'sOffice, Second Floor, Commerce Building, 744 NorthFourth Street,Milwaukee,Wisconsin 53203, Tele-phone 414-224-3561.